Citation Nr: 0332993	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from December 1953 to March 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs VA Regional Office (RO) in 
Chicago, Illinois.  

The veteran is seeking service connection for blindness in 
his right eye.  He asserts that he "could see fine" when he 
went into service, injured his right eye in basic training at 
Fort Knox, Kentucky, and was stated to be blind in the right 
eye when he was separated from service, thereby warranting 
direct service connection on an incurrence basis.  He 
questions whether he would have been inducted in service at 
all if he were already blind in his right eye.  
Alternatively, he argues that the right eye injury in service 
aggravated any preexisting disability and that service 
connection should be granted on an aggravation basis.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106- 475, 114 Stat. 2096 (2000) (codified in pertinent part 
at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002)).  The new 
legislation eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its duty 
to provide notice and assistance with respect to veterans' 
claims.  There is an enhanced VA duty to notify a claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Further, VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  See 38 C.F.R. § 3.159 (2003).  

In a letter dated in July 2001, the RO discussed what the 
evidence must show to establish service connection and 
requested that the veteran submit or identify evidence in 
support of his claim.  The RO notified the veteran that it 
would obtain his service medical records and would request 
medical and other evidence for him if he told the RO about 
it.  The RO enclosed release forms with the letter and asked 
him to submit or identify evidence he wanted considered 
within 60 days and that if it did not receive the information 
or evidence within that time, it would decide his claim based 
only on the evidence it had received and any VA examinations 
or medical opinions.  Later in the letter the RO stated that 
if the information or evidence was received within one year 
of the date of the letter and it was decided that he was 
entitled to VA benefits, it might be possible to pay him from 
the date of receipt of his claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  The 
Federal Circuit drew a conclusion similar to the one reached 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the record reflects 
that by telling the veteran he had 60 days to respond to the 
July 2001 letter, the veteran was not properly notified of 
the time limit for the submission of additional evidence and 
information pertaining to his claim for service connection 
for his right eye disability.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Review of the record shows that the RO has obtained the 
veteran's service medical records.  Those records include the 
reports of his service pre-induction and induction 
examinations, in-service clinical records and consultation 
reports and the report of his service separation examination.  
The records are charred at the edges, but essentially intact, 
apparently having been damaged in the 1973 fire at the 
National Personnel Records Center.  At the pre-induction 
examination, distant vision in the left eye was 20/30 
corrected to 20/20.  In the right eye, there was light 
perception.  The examiner noted the presence of a traumatic 
cataract in the right eye.  He stated it was not considered 
disqualifying.  At his service induction examination in 
December 1953, the veteran reported that he had eye problems, 
and the examiner elaborated that the veteran had injured his 
right eye two years earlier and now had a cataract.  On 
examination, distant vision in the left eye was 20/30 
corrected to 20/20, and in the right eye there was light 
perception only.  The examiner noted that the veteran injured 
his right eye 2 years previously and had a traumatic cataract 
and colobama.  

Clinical records show that the veteran was hospitalized at 
the U.S. Army Hospital, Fort Lee, Virginia, in March 1954 
with complaints of a sore right eye.  He gave a history of 
his right eye becoming red about 3 years earlier from a 
shotgun and said that since that time had not been able to 
see out of his right eye.  He reported that about a week 
before the hospitalization he had an exacerbation of symptoms 
and his left eye began to hurt.  On examination, the examiner 
stated the veteran was blind in the right eye.  The diagnosis 
was chronic uveitis right eye with traumatic cataract.  He 
was discharged to light duty after 11 days of 
hospitalization.  In late March 1954, his army physician 
stated that the eye looked the same, and treatment was 
continued.  

In late April 1954, the Chief of the Medical Service at Fort 
Lee Army Hospital stated that the veteran had appeared before 
a medical board and had refused to sign papers.  The 
physician requested a consultation from the Chief of the Eye 
Service at Walter Reed Army Hospital in Washington, D.C., and 
asked whether the veteran should be brought before a Physical 
Evaluation Board.  He stated that the provisional diagnosis 
was chronic uveitis right eye with traumatic cataract.  When 
the veteran was seen in consultation at Walter Reed in May 
1954, he gave a history of getting shotgun powder in his 
right eye about two years earlier with considerable loss of 
vision.  He said he could see a little out the eye when he 
entered service five months ago but had pain and redness and 
rubbed his eye while in basic training.  He said his eye 
"burned" because he lost so much sleep.  On examination, 
the physician stated that in the right eye there was no light 
perception, uncorrectable.  After slit lamp examination of 
the right eye, the diagnoses were traumatic cataract, 
traumatic iridectomy and old vitreous hemorrhage.  The 
physician stated that the right eye was probably in the 
process of becoming phthisical.  The physician stated that he 
did not feel this was service incurred or aggravated.  

Later records show that the veteran was hospitalized at the 
U.S. Army Hospital, Fort Lee, Virginia, in mid-July 1954 and 
an eye clinic evaluation board requested a consultation from 
the eye clinic at Walter Reed Army Hospital, which was 
accomplished in early September 1954.  While hospitalized at 
Fort Lee, the veteran gave a history of getting grit (dirt) 
in his right eye while at Fort Knox.  He said that the eye 
turned red.  It was noted that the veteran had not been 
hospitalized for that injury.  On examination, the veteran 
was stated to be blind in the right eye.  The impression was 
old injury to right eye with chronic uveitis and secondary 
cataract.  

At the September 1954 consultation, the veteran said his 
vision was normal in his right eye when he came into service 
and that all his trouble resulted from some grit he got in 
his eye at Fort Knox.  Examination revealed the veteran to 
have phthisis bulbi of the right eye with a mild degree of 
activity present, but the eye, in general, was very quiet.  
The physician stated that he felt the veteran was a 
malingerer and that his statements were untruthful regarding 
his injury.  The physician said he felt that it was an old 
EPTS (existed prior to service) condition and the veteran was 
trying to get compensation.  The physician stated that if the 
injury was definitely determined to be LOD (line of duty), 
yes, then enucleation of the eye might be considered because 
he felt that sooner or later it might come to that.  He also 
stated that if the injury was determined to be LOD, no, then 
he felt the veteran should be retained on duty or given the 
alternative of an EPTS discharge by a medical board.  

Later notes show that in September 1954 records were 
requested from Fort Knox, but that Fort Knox stated it had no 
outpatient records for the veteran.  At the veteran's March 
1956 examination for transfer to the U.S. Army Reserves, the 
evaluation was blind right eye, cataract.  

Other evidence of record includes VA outpatient records 
including a March 1999 optometry attending note stating there 
was phthisical right eye secondary to trauma.  Although the 
veteran has stated that he has received no treatment for his 
right eye at any time since service, in the VA March 1999 
note it was indicated that the veteran was to return in one 
year for an eye examination.  If the report of any such 
examination is available, it should be obtained.  

As noted above, the veteran has argued that service 
connection should be granted for his right eye disability on 
an aggravation basis.  The evidence outlined above indicates 
that when the veteran entered service in December 1953 he had 
light perception in his right eye, but that by May 1954 he 
had no light perception in that eye and from then on, 
including at his separation examination in March 1956, he was 
reported to be blind in his right eye.  This is arguably 
indicative of an increase in severity of his right eye 
disability during service.  The evidence of record does not 
indicate whether that the increase in disability was due to 
the natural progress of the condition, and a medical opinion 
would facilitate the Board's decision.  In this regard, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
C.F.R. § 3.306.  

If the presumption of aggravation is not rebutted, the next 
step is to determine whether service connection may be 
granted.  In order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As to the 
first element, VA outpatient records show that in March 1999 
the veteran was noted to have a phthisical right eye 
secondary to trauma, but the matter of aggravation in service 
is to be resolved.  Further, there is currently of record no 
medical opinion linking any current right eye disability to 
any aggravation of the veteran's right eye disability that 
occurred during service or alternatively a finding of 
continuity of symptomatology or chronicity of any aggravation 
under 38 C.F.R. § 3.303(b).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure with respect to the veteran's 
claim of entitlement to service 
connection for right eye disability that 
all statutory notice and assistance 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), including 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) and any other applicable legal 
precedent.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers from which he received eye 
examination or treatment or evaluation 
for his right eye disability at any time 
since service.  With authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims file 
records identified by the veteran that 
have not been obtained previously.  In 
any event, the RO should obtain and 
associate with the claims file any VA 
optometry or ophthalmology records dated 
from March 1999 to the present.  

3.  Thereafter, the RO should arrange for 
a VA ophthalmology examination of the 
veteran to determine the nature and 
etiology of the veteran's current right 
eye disability.  All indicated studies 
should be performed.  The examiner should 
be requested to review the veteran's 
claims file, including his complete 
service medical records, examine the 
veteran, and provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
finding of no light perception/blindness 
in the right eye by the time of 
separation from service in March 1956 
represented an increase in severity of 
the right eye disability as it existed at 
entry into service.  If so, the examiner 
should be requested to provide an 
opinion, again with complete rationale, 
as to whether the increase in severity 
was clearly and unmistakably due to the 
natural progress of the pre-existing 
right eye condition, with a discussion of 
the role, if any, of the chronic uveitis 
for which the veteran was hospitalized in 
service.  Then, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the veteran's 
current right eye disability is causally 
related to any in-service increase in 
severity of the veteran's pre-service 
right eye disability or is causally 
related to any other incident of service.  
The claims file must be made available to 
the examiner for review of pertinent 
documents.  

4.  After the development requested above 
has been completed and any additional 
development deemed necessary by the RO 
has been accomplished, the RO should 
readjudicate entitlement to service 
connection for right eye disability.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case that addresses all 
evidence not previously considered by the 
RO and informs the veteran of laws and 
regulations pertinent to his claim.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


